Tolson, C. J. Illinois Water Service Company, A Corporation, filed its complaint seeking an award for water service furnished to the Illinois State Prison at Pontiac, Illinois. It appears from the pleadings that the Water Company made an erroneous charge for service for the months of June, 1958 to June, 1959 to its loss in the amount of $561.60. A Departmental Report, which was filed herein, acknowledged the receipt of the water service and the correctness of the amount due. It further recites that, though the appropriation for contractual services lapsed on September 30, 1959, additional funds were available . from the appropriation for contingencies to meet this bill. A stipulation was entered into on March 8, 1960 between claimant and respondent acknowledging the validity of the claim and waiving the filing of brief and argument. The Court, therefore, finds that claimant is entitled to an award in the amount of $561.60, and an award is so ordered.